Citation Nr: 1543324	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-40 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Records indicate the Veteran served aboard the USS Lipan when it was active in and around Haiphong harbor in the Peoples Republic of Vietnam in 1973.  There is no indication in the record however as to whether herbicides were ever sprayed in or around that area.  As such, a remand is in order to try and ascertain whether herbicides were ever deployed in or around Haiphong, and if so whether the Veteran was exposed.

Furthermore, if herbicides were shown to be used in or around Haiphong, the RO should consider, in light of the recent holding in Gray v. McDonald, 27 Vet. App. 313, 316 (2015), whether Haiphong harbor could be considered an inland waterway by virtue of its location along the Song Cam River.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his exposure to herbicides.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Request a response from any sources deemed appropriate, to include the Joint Services Records Research Center if necessary, as to whether herbicides were deployed in or around the Haiphong area during the Vietnam War.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

